Citation Nr: 1536798	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  08-15 606	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington




THE ISSUE

Entitlement to service connection for radiculopathy of the left lower extremity.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran served on active duty from June 1985 to March 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Seattle, Washington RO.  On the Veteran's May 2008 VA Form 9, he requested a hearing before the Board; however, during an April 2015 telephone contact with VA (as documented on a VA Form 27-0820), he withdrew such request.

The Veteran had also initiated an appeal of the denial of service connection for radiculopathy of the right lower extremity.  Service connection for this disability was granted in a September 2014 rating decision.  Consequently, that matter is not before the Board.


FINDING OF FACT

In an April 2015 written statement, prior to the promulgation of a decision in the appeal in the matter, the Veteran indicated that he wished to withdraw his appeal seeking service connection for radiculopathy of the left lower extremity.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claim of service connection for radiculopathy of the left lower extremity; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In an April 2015 written statement, the Veteran indicated that he wished to withdraw his appeal seeking service connection for radiculopathy of the left lower extremity.  There remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed.


ORDER

The appeals seeking service connection for radiculopathy of the left lower extremity is dismissed.



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs